Exhibit 10.22


December 31, 2008
 


PERSONAL & CONFIDENTIAL


Annemarie Tierney
[Home address redacted]


  Re:
Employment Agreement dated December 12, 2007 between you and NYFIX, Inc.
(the “Agreement”).



Dear Annemarie:


You and NYFIX, Inc. agree to the following amendments to the Agreement.




1.  
The following language is added to the  fifth sentence of the second paragraph
on Page 1 of the Agreement:



“payable in a lump sum no later than March 15 of the year after the year in
which the bonus was achieved.” 


2.  
The fifth sentence of the first full paragraph on Page 3 of your agreement is
amended in its entirety and replaced with the following two sentences:

 
“Notwithstanding the above, in the event you voluntarily terminate your
employment with Good Reason or the Company terminates your employment without
“Cause” (as defined on Attachment “A”), you will receive (i) a lump sum cash
payment 30 days following your termination date equal to twelve (12) months’
base pay at your then-current rate, less required withholdings, (ii)
reimbursement for your out-of-pocket COBRA expense during the 12 month period
following your termination in accordance with NYFIX’s standard payroll
practices, and (iii) acceleration of outstanding unvested equity as provided
under the terms set forth on the attached forms of grant, provided that within
30 days of your termination you have executed, and any applicable revocation
period has expired with respect to, a release document a form reasonably similar
to that attached hereto to as Exhibit B (a “Release”).  The distribution of the
payments and benefits you receive upon your termination of employment with the
Company shall be subject to the terms and conditions set forth in Attachment C.
 
 
3.  
A new Attachment B is added to read as set forth in Attachment B hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, kindly execute a copy of this letter
and return it to the undersigned.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
 

 
NYFIX, Inc.
 
 
 
 
Very truly yours,
/s/ Steven Vigliotti
Steven Vigliotti
Chief Financial Officer
Accepted and Agreed:
 
 
/s/ Annemarie Tierney
Annemarie Tierney
December 31, 2008
Date
 

 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 


Attachment B


Payments Subject to Section 409A
 
Subject to the provisions in this Attachment B, severance payments or benefits
under this offer letter shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of employment.  The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
this offer letter:
 
(a)  
It is intended that each installment of the severance payments and benefits
provided under this offer letter shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”).  Neither you nor the Company shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.

 
(b)  
If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in this offer letter.

 
(c)  
If, as of the date of your  “separation from service” from the Company, you are
a “specified employee” (within the meaning of Section 409A), then:

 
(i)  
Each installment of the severance payments and benefits due under this offer
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

 
(ii)  
Each installment of the severance payments and benefits due under this offer
letter that is not described in paragraph (i) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of your second
taxable year following the taxable year in which the separation from service
occurs.

 
 
 

--------------------------------------------------------------------------------

 
 
(d)  
The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).  Solely
for purposes of this paragraph (d), “Company” shall include all persons with
whom the Company would be considered a single employer as determined under
Treasury Regulation Section 1.409A-(h)(3).

 
(e)  
All reimbursements and in-kind benefits provided under this offer letter shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this offer letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 
(f)  
The Company may withhold (or cause to be withheld) from any payments made under
this offer letter, all federal, state, city or other taxes as shall be required
to be withheld pursuant to any law or governmental regulation or ruling.

 
 
 

--------------------------------------------------------------------------------

 